Case: 1:20-cv-07082 Document #: 1-1 Filed: 12/01/20 Page 1 of 8 PageID #:23




                            Exhibit 1
Case: 1:20-cv-07082 Document #: 1-1 Filed: 12/01/20 Page 2 of 8 PageID #:24
Case: 1:20-cv-07082 Document #: 1-1 Filed: 12/01/20 Page 3 of 8 PageID #:25
Case: 1:20-cv-07082 Document #: 1-1 Filed: 12/01/20 Page 4 of 8 PageID #:26
Case: 1:20-cv-07082 Document #: 1-1 Filed: 12/01/20 Page 5 of 8 PageID #:27
      Case: 1:20-cv-07082 Document #: 1-1 Filed: 12/01/20 Page 6 of 8 PageID #:28




Reg. No. 5,521,572             PINK FLOYD (1987) LIMITED (UNITED KINGDOM Limited Company, England, Wales
                               )
Registered Jul. 24, 2018       71 Queen Victoria St.
                               London Ec4v 4be
                               UNITED KINGDOM
Int. Cl.: 9, 14, 15, 16, 18,
21, 25, 26, 28, 34, 35, 41     CLASS 9: Apparatus for recording, transmission or reproduction of sound or images; digital
                               media, namely, pre-recorded tapes, CDs, DVDs and CD-ROMs containing music, movies,
Service Mark                   and live musical performances; downloadable music files; downloadable audio recordings
                               featuring documentary movies; phonograph records featuring music; digital music
Trademark                      downloadable from the internet; electronic, downloadable multimedia file containing audio
                               relating to the fields of music, musical entertainment and live performances by a musical
                               band; music audio recordings; musical video recordings; video recordings featuring music,
Principal Register             animation and artistic performances and information in the fields of music, musical
                               entertainment and live performances by a musical band; audio recordings featuring music,
                               animation and artistic performances and information in the fields of music, musical
                               entertainment and live performances by a musical band; downloadable musical sound
                               recordings; pre-recorded audio cassette tapes featuring music; pre-recorded video tapes
                               featuring music; compact discs featuring musical recordings; data storage devices, namely,
                               computer memory cards, RAM (random access memory) cards, portable, external computer
                               hard drives, blank flash drives, blank compact discs, blank USB flash drives; magnetic data
                               carriers, namely, blank magnetic discs; blank magnetic tapes for tape recorders; computer
                               operating programs; computer game programs, namely, computer software for creating video
                               games, software for creating virtual reality games and virtual reality game software, computer
                               gaming software recorded for recreational game playing purposes; computer game software
                               downloadable from a global computer network; USB computer security key; downloadable
                               software applications in the field of music for sharing, reviewing and listening to music audio
                               and visual files and music tutorials in the form of audio and visual files and electronic
                               documents; covers and cases for smart phones; covers and cases for computer tablet devices,
                               laptops and computers; bags adapted for laptops; sunglasses and spectacles; sunglasses and
                               spectacle cases; mouse mats and pads; magnets, decorative magnets

                               CLASS 14: Jewelry; horological and chronometric instruments; smart watches; key rings and
                               key chains; badges of precious metal; cufflinks; ornamental lapel pins

                               CLASS 15: Musical instruments; musical instrument accessories, namely, stands, cases,
                               carrying bags and storage bags for musical instruments, reeds for use in woodwind
                               mouthpieces and mutes for musical instruments, tuning apparatus for musical instruments;
                               music sheet stands; guitar picks, plectrums; guitar straps; drumsticks; capos

                               CLASS 16: Printed matter, namely, books, magazines and journals in the fields of music and
                               musical entertainment, posters, photographs, postcards, greeting cards, song books, printed
                               sheet music, printed decalcomanias, printed wall charts for displaying data in the fields of
                               music and musical entertainment; calendars; stickers; art prints; Bags of paper or plastic for
                               packaging; articles for packaging, namely, containers and cartons of paper or cardboard,
                               plastic sandwich bags, plastic bags for packing, plastic wrap, wrapping paper, cardboard and
                               paper boxes, plastic bubble packs for wrapping, cellophane paper, kraft paper; coasters made
                               of paper
Case: 1:20-cv-07082 Document #: 1-1 Filed: 12/01/20 Page 7 of 8 PageID #:29


                     CLASS 18: Bags, namely, rucksacks and messenger bags, wallets, duffel bags, overnight
                     bags, sports bags, drawstring bags, beach bags, tote bags, travel bags, shoulder bags, clutch
                     bags, leather bags, handbags, toiletry bags sold empty; credit-card holders; card wallets;
                     purses

                     CLASS 21: Tableware, namely, dinnerware, dinner plates, drinking glasses, bowls; cookware,
                     namely, pots and pans; dishes; containers for household or kitchen use; containers, namely,
                     insulated containers for beverages, plastic household storage containers for food, thermal
                     insulated containers for food or beverages; mugs; cups; coasters not of paper; lunch boxes;
                     flasks; coffee pot holders; travel mugs

                     CLASS 25: Clothing, namely, jackets, leather jackets, hooded jackets, shirts, dresses, skirts,
                     blouses, sweaters, hooded sweaters, coats, pants, shorts, t-shirts, infant wear, scarves, bow
                     ties, neck ties, underwear, swimwear, clothing belts, insulated gloves, leather gloves, bicycle
                     gloves, ski gloves, snowboard gloves, socks, tights; footwear, namely, shoes, athletic
                     footwear, evening footwear, infant footwear, children's footwear, casual footwear, beach
                     footwear; headgear, namely, hats, baseball caps; sweat bands; bathrobes; dressing gowns

                     CLASS 26: Sewing kits; Sewing articles and decorative textile articles, namely, ornamental
                     ribbons made of textiles, ornamental bows of textile for decoration; embroidered patches for
                     clothing and bags; ornamental novelty badges; novelty buttons; ornamental novelty pins

                     CLASS 28: Party games; board games; building games; card games; action target games;
                     pinball machines; dice games; dart games; chess games; marbles for games; beanbags in the
                     form of playthings; children's toy tricycles; infant toys; toy action figures; plush toys; musical
                     toys; playing cards; puzzles; children's toy bicycles other than for transport; sport balls;
                     hockey gloves, football gloves, lacrosse gloves, baseball gloves, golf gloves, boxing gloves,
                     goalkeeper's gloves; tennis uprights, volleyball uprights, badminton uprights; nets for sports;
                     bags specially adapted for sports equipment

                     CLASS 34: Lighters for smokers

                     CLASS 35: Advertising, marketing and promotional services in the fields of music, musical
                     concerts and musicians; distribution of advertising material in the nature of leaflets, flyers,
                     printed matter and marketing and promotional material in the nature of discount vouchers and
                     rebates; promotional marketing; providing marketing and promotion of special events in the
                     fields of music, music concerts and musicians

                     CLASS 41: Educational services, namely, conducting programs in the field of music and
                     music production; providing of training in the field of music production; instruction in the
                     field of music; cultural activities, namely, art exhibitions, museum services; entertainment in
                     the form of live musical concerts; entertainment in the form of live performances by a
                     musical band; arranging, conduction, production and direction of live and pre-recorded
                     entertainment shows in the field of music; production of music television shows, audio and
                     video recordings and radio programs featuring music and artistic performances and
                     information in the fields of music, musical entertainment, live performances by a musical
                     band and pre-recorded performances by a musical band; music recording studio services;
                     recording studio services for videos; film and video productions; record production;
                     production of music records; audio production for film soundtracks; music publishing
                     services; music recording services; production of music; production of sound, music and
                     video recordings; production of musical videos; music video production services;
                     entertainment, namely, presentation, production and organization of live music concerts,
                     musical shows and live performances by musical bands; production of video tapes, digital
                     audio and video discs, and cassette recordings; provision of musical compositions;
                     publication of music books; music recording studio services; recording studio services for
                     videos; presentation of musical performances; providing non-downloadable playback of
                     music via global communications networks; live performances by musical bands;
                     organization of musical performances; post-production editing services in the field of music
                     and videos; Providing online non-downloadable publications in the nature of newsletters,
                     journals, magazines, books, in the field of music; provision of music video entertainment,
                     namely, non-downloadable videos in the field of music via an interactive website; Provision
                     of information relating to entertainment, music, live performances, namely, musical concerts,




                                Page: 2 of 4 / RN # 5521572
Case: 1:20-cv-07082 Document #: 1-1 Filed: 12/01/20 Page 8 of 8 PageID #:30


                     music shows and theatre shows, and entertainment shows; Producing and directing of live
                     radio and television programs; museum services; organization of exhibitions for cultural,
                     entertainment and educational purposes

                     THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                     PARTICULAR FONT STYLE, SIZE OR COLOR

                     PRIORITY DATE OF 01-12-2016 IS CLAIMED

                     OWNER OF INTERNATIONAL REGISTRATION 1331848 DATED 07-11-2016,
                     EXPIRES 07-11-2026

                     The name(s), portrait(s), and/or signature(s) shown in the mark does not identify a particular
                     living individual.

                     SER. NO. 79-201,936, FILED 07-11-2016




                               Page: 3 of 4 / RN # 5521572
